Name: Council Regulation (EEC) No 3031/79 of 20 December 1979 on the supply of butteroil to non-governmental organizations (NGOs) as food aid pursuant to Regulation (EEC) No 1769/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 340/34 Official Journal of the European Communities 31 . 12 . 79 COUNCIL REGULATION (EEC) No 3031 /79 of 20 December 1979 on the supply of butteroil to non-governmental organizations (NGOs) as food aid pursuant to Regulation (EEC ) No 1769/77 HAS ADOPTED THIS REGULATION : Article 1 Of the 2 460 tonnes of butteroil provided for as a reserve under Regulation (EEC) No 1769/77 , which were increased by 300 tonnes following the cancellation of aid to the Republic of Burundi , 800 tonnes shall be allocated to non-governmental organizations (NGOs). THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1768 /77 of 25 July 1977 laying down general rules for the supply of milk fats to certain developing countries and international organizations under the 1977 food-aid programme (*), and in particular Articles 3 and 8 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC ) No 1769/77 of 25 July 1977 on the supply of milk fats to certain developing countries and international organizations under the 1977 food-aid programme ( 2 ) provides for a reserve of 2 460 tonnes of butteroil which was increased by 300 tonnes following the cancellation of aid to the Republic of Burundi ; Whereas the non-governmental organizations (NGOs) have requested food aid in the form of milk fats ; whereas their needs warrant food aid from the Community ; Whereas , in order to enable the aid to be used effectively, arrangements should be made to finance certain transport and distribution costs, Article 2 Community financing shall cover transport costs to the places of destination and distribution costs . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Council The President J. TUNNEY H OJ No L 192 , 30 . 7 . 1977, p . 5 . ( 2 ) OJ No L 192 , 30 . 7 . 1977, p. 7 .